                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

TREYON ANTONIO WILLIAMS,          )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV419-069
                                  )
TYRONE WARREN,                    )
                                  )
     Defendant.                   )

                                ORDER

     The Court recommended the dismissal of plaintiff’s complaint for

failure to comply with a Court order on April 24, 2019. Doc. 4. After

several rounds of objections and requests for extensions of time, docs, 5,

7, 8, 9, 10, plaintiff finally returned his forms.      Doc. 11, doc. 12.

However, his Prisoner Trust Fund Account Statement is unsigned by an

authorized officer and fails to indicate either plaintiff’s average monthly

deposits or average monthly balance.         Doc. 11 at 1.   Instead, the

signature line merely states “Refuse.” Id.

     This, to be sure, is insufficient and not grounds for vacating this

Court’s prior recommendation. However, given plaintiff’s attempt to

comply, the Court will grant him a single additional extension. He

shall have thirty days from the date of this Order to submit a fully
executed Prisoner Trust Fund Account Statement1 or else indicate to

this Court why the official or institution is “refusing” to sign.         No

further extensions will be granted.

     SO ORDERED, this 23rd day of July, 2019.



                                   ______________________________
                                   __
                                    __________________________
                                   CHR
                                     RISTOPH E L. RAY
                                    HRISTOPHER
                                          PHER
                                          PH
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




1
 To that end, the Clerk is DIRECTED to send Williams an additional copy of the
Prisoner Trust Fund Account Statement with a copy of this Order.
                                       2
